               Case 2:21-mc-50905-GAD ECF No. 1, PageID.1 Filed 06/23/21 Page 1 of 36
                                                                  AUSA:       Shankar Ramamurthy              Telephone: (202) 924-5368
AO 106 (Rev. 04/10) Application for a Search Warrant       Special Agent:       Michael Pemberton             Telephone: (313) 670-9117


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Eastern District of Michigan

              In the Matter of the Search of                            )      Case: 2:21−mc−50905
         (Briefly describe the property to be searched                  )      Assigned To : Drain, Gershwin A.
          or identify the person by name and address)                   )
                                                                               Assign. Date : 6/23/2021
18200 Wyoming Street                                                    )
                                                                        )      Description: SEALED MATTER (MAW)
Detroit, Michigan 48221


                                          APPLICATION FOR A SEARCH WARRANT
I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty
           of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See ATTACHMENT A.
located in the              Eastern               District of               Michigan                , there is now concealed (identify the
person or describe the property to be seized):
See ATTACHMENT B.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               ✔ contraband, fruits of crime, or other items illegally possessed;
                  ✔ property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                            Offense Description
18 U.S.C. § 1347                                         Health Care Fraud
18 U.S.C. § 1343                                         Wire Fraud
          The application is based on these facts:
See attached AFFIDAVIT.

                 Continued on the attached sheet.
                 Delayed notice          days (give exact ending date if more than 30 days:                                ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                 Applicant’s signature
                                                                            Michael Pemberton, Special Agent
                                                                                                Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

                June 23, 2021
Date:
                                                                                                     Judge’s signature
City and state: Detroit, MI                                                 Hon. Elizabeth A. Stafford, U. S. Magistrate Judge
                                                                                                Printed name and title
    Case 2:21-mc-50905-GAD ECF No. 1, PageID.2 Filed 06/23/21 Page 2 of 36



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


IN THE MATTER OF THE SEARCH                     Filed Under Seal
OF:

18200 Wyoming Street
Detroit, Michigan 48221




                     AFFIDAVIT IN SUPPORT OF
              AN APPLICATION FOR A SEARCH WARRANT

      I, Michael Pemberton, Special Agent for the Department of Health and Human

Services, Office of the Inspector General, being duly sworn, depose and state as

follows:

                               INTRODUCTION


      1.    I am a Special Agent with the United States Department of Health and

Human Services (“HHS”), Office of Inspector General (“OIG”), assigned to the

Detroit, Michigan, Field Office. I joined the United States Air Force in 1995 and

served nearly 13 years on active duty. In 2000, while on active duty, I graduated

from the Air Force Office of Special Investigations (“AFOSI”) Academy at

Andrews Air Force Base, Maryland. I was an AFOSI Special Agent for the last
   Case 2:21-mc-50905-GAD ECF No. 1, PageID.3 Filed 06/23/21 Page 3 of 36




seven years of my Air Force career. From August 2008 to June 2015, I was a

Special Agent with the United States Environmental Protection Agency (“EPA”).

Upon becoming an EPA Special Agent, I graduated from the Criminal Investigator

Training Program at the Federal Law Enforcement Training Center at Glynco,

Georgia.

      2.       I have been a Special Agent with HHS-OIG since June 2015. As a

Special Agent with HHS-OIG, I am responsible for investigating violations of

United States federal law, including, but not limited to Title 18, United States Code,

Section 1347 (Health Care Fraud), Title 18, United States Code, Section 1343

(Wire Fraud), and Title 18 United States Code, Section 1349 (Conspiracy to

Commit Health Care Fraud and/or Wire Fraud). In connection with investigating

these offenses, I have participated in the execution of search warrants for

documents and other evidence in cases involving violations of these offenses,

including at medical facilities, such as pharmacies, and individuals’ residences.

                        PURPOSE OF THE AFFIDAVIT

      3.       This affidavit is written in support of an application to search the

premises of:

               a. Wyoming Discount Pharmacy LLC (“Wyoming”), located at

                  18200 Wyoming St., Detroit, Michigan 48221 (“Subject

                  Premises”).


                                          2
   Case 2:21-mc-50905-GAD ECF No. 1, PageID.4 Filed 06/23/21 Page 4 of 36




      4.     For the reasons stated below, there is probable cause to believe that

records are stored at the Subject Premises that are related to a conspiracy to defraud

the Medicare and Medicaid programs.

      5.     As discussed herein, the statements in this affidavit are based upon

information I learned during the investigation, information provided to me by other

law enforcement agents, and my experience and background as an HHS-OIG

Special Agent. Since this affidavit is being submitted for the limited purpose of

supporting a search warrant, I have not included every fact known to me

concerning this investigation. I have set forth only the facts I believe are necessary

to establish probable cause to believe evidence of crime, fruits of crime,

contraband, and other items illegally possessed in violation of the aforementioned

federal laws are located at the Subject Premises.

      6.     As discussed herein, there is probable cause to believe that certain

items and property are located within the Subject Premises, including but not

limited to financial records, patient files, and other evidence and fruits and

instrumentalities of violations of:

             A.     Title 18, United States Code, Section 1347, Health Care Fraud;

             B.     Title 18, United States Code, Section 1343, Wire Fraud; and,

             C.     Title 18, United States Code, Section 1349, Conspiracy to

                    Commit Health Care Fraud and Wire Fraud.


                                          3
   Case 2:21-mc-50905-GAD ECF No. 1, PageID.5 Filed 06/23/21 Page 5 of 36




                               VIOLATION STATUTES

      7.     Title 18, United States Code, Section 1347, prohibits health care fraud:

Whoever knowingly and willfully executes, or attempts to execute, a scheme or

artifice—

             (1) to defraud any health care benefit program; or

             (2) to obtain, by means of false or fraudulent pretenses, representations,

             or promises, any of the money or property owned by, or under the

             custody or control of, any health care benefit program, in connection

             with the delivery of or payment for health care benefits, items, or

             services, shall be fined under this title or imprisoned not more than 10

             years, or both.


      8.     Title 18, United States Code, Section 1343, prohibits wire fraud:

Whoever, having devised or intending to devise any scheme or artifice to defraud,

or for obtaining money or property by means of false or fraudulent pretenses,

representations, or promises, transmits or causes to be transmitted by means of wire,

radio, or television communication in interstate or foreign commerce, any writings,

signs, signals, pictures, or sounds for the purpose of executing such scheme or

artifice, shall be fined under this title or imprisoned not more than 20 years, or both.




                                          4
   Case 2:21-mc-50905-GAD ECF No. 1, PageID.6 Filed 06/23/21 Page 6 of 36




         9.    Title 18, United States Code, Section 1349, provides that any person

who attempts or conspires to commit health care fraud or wire fraud shall be subject

to the same penalties as those set forth in 18 U.S.C. §§ 1347 and 1343.

         10.   Title 18, United States Code, Section 24(b), defines a “health care

benefit program” as, among other things, “any public or private plan . . . affecting

commerce, under which any medical benefit, item, or service is provided to any

individual, and includes any individual or entity who is providing a medical benefit,

item, or service, for which payment may be made under the plan.”

                THE MEDICARE AND MEDICAID PROGRAMS

         11.   The Medicare Program (“Medicare”) is a federally funded health care

program providing benefits to persons who are sixty-five years of age or older or

disabled. Medicare is administered by the Centers for Medicare and Medicaid

Services (“CMS”), a federal agency within the Department of Health and Human

Services (“HHS”). Individuals who receive Medicare benefits are Medicare

“beneficiaries.”

         12.   Medicare is a “health care benefit program,” as defined by 18 U.S.C. §

24(b).

         13.   Medicare has four parts: hospital insurance (Part A), medical insurance

(Part B), Medicare Advantage (Part C), and prescription drug benefits (Part D).

Medicare Part B helps pay the cost of physician services, medical equipment and


                                           5
   Case 2:21-mc-50905-GAD ECF No. 1, PageID.7 Filed 06/23/21 Page 7 of 36




supplies, and other health services and supplies not paid by Part A. This investigation

involves Medicare Part D, prescription drug benefits.

      14.    A pharmacy can participate in Medicare Part D by entering into a retail

network agreement directly with a plan or with one or more Pharmacy Benefit

Managers (“PBMs”). A PBM acts on behalf of one or more Medicare drug plans.

Through a plan’s PBM, a pharmacy can join the plan’s network. When a Medicare

Part D beneficiary presents a prescription to a pharmacy, the pharmacy submits a

claim either directly to the plan or to a PBM that represents the beneficiary’s

Medicare drug plan. The plan or PBM determines whether the pharmacy is entitled

to payment for each claim and periodically pays the pharmacy for outstanding

claims. The drug plan’s sponsor reimburses the PBM for its payments to the

pharmacy. PBMs sometimes contract with Pharmacy Services Administrative

Organizations (“PSAOs”) to administer some of its services, such as payments.

      15.    CVS Caremark, OptumRx, and Express Scripts are three of several

PBMs. CVS Caremark processes and adjudicates claims electronically in Arizona.

OptumRx and Express Scripts process and adjudicate claims electronically outside

the state of Michigan.

      16.    Medicare, through CMS, compensates the Medicare drug plan sponsors

and pays the sponsors a monthly fee for each Medicare beneficiary of the sponsors’

plans. Such payments are called capitation fees. The capitation fee is adjusted


                                          6
   Case 2:21-mc-50905-GAD ECF No. 1, PageID.8 Filed 06/23/21 Page 8 of 36




periodically based on various factors, including the beneficiary’s medical

conditions. In addition, in some cases where a sponsor’s expenses for a beneficiary’s

prescription drugs exceed that beneficiary’s capitation fee, Medicare reimburses the

sponsor for a portion of those additional expenses.

       17.    By becoming a participating provider in Medicare, enrolled providers

agree to abide by the policies, procedures, rules, and regulations governing

reimbursement. To receive Medicare funds, enrolled providers, together with their

authorized agents, employees, and contractors, are required to abide by all the

provisions of the Social Security Act, the regulations promulgated under the Act,

and applicable policies, procedures, rules, and regulations, issued by CMS and its

authorized agents and contractors.

       18.    Medicare providers are required to maintain all records that disclose the

extent of services provided and significant business transactions for a period of at

least six years.

       19.    Qlarant is the Medicare Part C and Part D program integrity contractor

for CMS under the National Benefit Integrity Medicare Drug Integrity Contract

(“MEDIC”). Qlarant’s role is to detect, prevent, and investigate allegations of fraud,

waste, and abuse in the Part C (Medicare Advantage organizations) and Part D

(prescription drug coverage) programs on a national level.




                                          7
   Case 2:21-mc-50905-GAD ECF No. 1, PageID.9 Filed 06/23/21 Page 9 of 36




      20.    The Michigan Medicaid Program (“Medicaid”) is a federal and state

funded health care program providing benefits to individuals and families who meet

specified financial and other eligibility requirements and certain other individuals

who lack adequate resources to pay for medical care. CMS is responsible for

overseeing the Medicaid program in participating states, including Michigan.

Individuals who receive benefits under the Medicaid program are also referred to as

“beneficiaries.” Medicaid claims are submitted to PBMs that process these claims

electronically outside the state of Michigan.

      21.    Medicaid covers the costs of medical services and products ranging

from routine preventive medical care for children to institutional care for the elderly

and disabled. Among the specific medical services and products provided by

Medicaid are reimbursements to pharmacies for the provision of prescription drugs.

Generally, Medicaid covers these costs if, among other requirements, they are

medically necessary and ordered by a physician.

                              SUBJECT PREMISES

                                      Wyoming

      22.    Wyoming is a registered business entity with the Michigan Department

of Licensing and Regulatory Affairs (“LARA”). Youssef “Joe” Berri (“Berri”)

organized Wyoming on May 27, 2014. According to the Articles of Organization,

Berri was also the resident agent. Wyoming’s 2020 annual report listed Berri as the


                                          8
  Case 2:21-mc-50905-GAD ECF No. 1, PageID.10 Filed 06/23/21 Page 10 of 36




resident agent and the address as 18200 Wyoming St., Detroit, Michigan 48221. This

is the “Subject Premises.”

      23.    An application was submitted on behalf of Wyoming to McKesson, it’s

largest wholesaler, on June 25, 2014, listing “Joe Berri” as the “Accounts Payable

Contact Person,” the “Ship to Contact Person,” and the person to contact concerning

any questions with the application. Berri signed the application as owner. Also, on

June 25, 2014, Berri signed an Asset Purchase Agreement with McKesson on behalf

of Wyoming as the “Sole Member.”

      24.    According to September 2014 and November 2016 provider

certifications that were provided to Express Scripts, a PBM, on behalf of Wyoming,

the practice address for Wyoming is Subject Premises since at least approximately

September 2014. The provider certifications list Berri as the 100% owner and

managing employee/agent. Both certifications, signed by Berri, state that Wyoming

maintains electronic patient profiles (patient demographic information stored

electronically).

      25.    In April 2018, Berri signed a Participating Pharmacy Medicare Part D

Certification for 2018, specifically attesting to his knowledge and compliance with

Medicare fraud, waste, and abuse laws and regulations. Berri signed the certification

as the responsible party on behalf of Wyoming, located at the Subject Premises.

      26.    On June 2, 2021, I went to Wyoming and verified it is currently


                                         9
  Case 2:21-mc-50905-GAD ECF No. 1, PageID.11 Filed 06/23/21 Page 11 of 36




operational and located at Subject Premises.

              PROBABLE CAUSE FOR SUBJECT PREMISES

                           Fraud Scheme at Wyoming

      27.   Berri, and others employed by Wyoming, are believed to have

submitted or caused to be submitted false and fraudulent claims on behalf of

Wyoming through interstate wires to Medicare, Medicaid, and other insurers,

through a common pharmacy fraud scheme, known as a shortage scheme. In a

shortage scheme, the pharmacy bills Medicare, Medicaid, and other health insurers

for medication that the pharmacy does not actually dispense to patients. Put another

way, at a high-level, the pharmacy is submitting a higher volume of medication in

claims to Medicare, Medicaid, and other insurers, than it purchased during the

relevant period. The claims submitted by Wyoming were processed and adjudicated

electronically on behalf of Medicare by CVS Caremark, OptumRx, and Express

Scripts, among other PBMs.

      28.   In 2017, the Michigan Department of Health and Human Services—

Office of Inspector General (“MDHHS-OIG”) conducted an invoice review of

Wyoming for the period October 5, 2014, through February 28, 2017. MDHHS-

OIG’s invoice review compared Wyoming’s drug purchases to its Medicaid billing

for this period. MDHHS-OIG determined that Wyoming had a shortage of a number

of medications that resulted in a loss to Medicaid of $155,237.71. MDHHS-OIG


                                        10
  Case 2:21-mc-50905-GAD ECF No. 1, PageID.12 Filed 06/23/21 Page 12 of 36




typically only considers overpayments for Medicaid and not to Medicare.

      29.     As part of the audit, Wyoming’s pharmacy manager, Hussein

Darwiche, filled out and signed a questionnaire setting forth the electronic billing

system used by Wyoming, the wholesaler from whom Wyoming purchased drugs,

and a list of Wyoming employees.

      30.     As a result of the audit, MDHHS-OIG entered into a Repayment

Agreement with Youssef Berri, both in his individual capacity and as the managing

employee of Wyoming, on October 23, 2017. Pursuant to the Repayment Agreement,

Berri was required to repay the full $155,237.71, within 24 months of entry of the

agreement.

      31.     Also, as part of the MDHHS-OIG audit in 2017, surveys were sent out

by mail to Medicaid beneficiaries. These surveys asked the beneficiaries whether

they received certain drugs from Wyoming on specific dates. The survey requested

the specific drug name, quantity, strength, and a photograph of the medication for

reference. A description of what the specific medication treats was also provided in

the survey.

      32.     MDHHS-OIG received five returned beneficiary surveys, which were

provided to me upon request. The drugs asked about in the surveys were Latuda

40MG tablet, Saphris 5 MG tablet, Seroquel XR 300 MG, and Aripiprazole 5 MG

tablet. All four of these drugs were in the top 15 identified shortage drugs identified


                                          11
  Case 2:21-mc-50905-GAD ECF No. 1, PageID.13 Filed 06/23/21 Page 13 of 36




by the Qlarant audit. Out of the five survey responses, four beneficiaries claimed to

have not received the drug in question from Wyoming. One of the five beneficiaries

claimed to have gotten the medication, but essentially wrote a response saying they

threw the medication (Seroquel XR) away because they were not bipolar or

schizophrenic.

      33.    An invoice review conducted by HHS contractors, also found a shortage

with medications billed to Medicare. Between October 1, 2014, through May 1,

2019, claims were submitted on behalf of Wyoming to Medicare for the

reimbursement of prescription drugs that Wyoming neither ordered nor dispensed to

beneficiaries. The evidence described in detail below establishes probable cause that

Berri submitted or caused the submission of claims through interstates wires to

Medicare and Medicaid and was reimbursed at least $857,695.28 for prescription

drugs that Wyoming did not order or dispense during this period.

                          Qlarant Invoice Reconciliation

      34.    As part of this investigation I requested that Qlarant perform an invoice

reconciliation of Wyoming’s pharmaceutical purchases. An invoice reconciliation

compares the drug purchase records to the Medicare and Medicaid billing data to

determine whether a pharmacy has purchased sufficient drugs to justify their billings.

      35.    In this investigation, I requested drug purchase records and received

responses from the pharmaceutical wholesalers used by Wyoming, which are listed


                                         12
    Case 2:21-mc-50905-GAD ECF No. 1, PageID.14 Filed 06/23/21 Page 14 of 36




below. I furnished all of the wholesaler records and Medicare and Medicaid data that

I received to Qlarant and requested an invoice review for the period of October 1,

2014, through May 1, 2019. Qlarant compared invoices for Wyoming’s drug

purchases to Medicare and Medicaid claims data for this period.

       36.   On March 9, 2021, 1 Qlarant provided the following summary of its

invoice review:

       Wholesalers with Supportive Invoices:

       Date Range of Invoice Review: 10/1/2014 – 5/1/2019

       Number of Drugs Reviewed: 2,244

       Number of Drugs with Shortages: 1,177

       Approximate Loss to Medicare: $707,428.70

       Approximate Loss to Medicaid: $150,266.58

       Approximate Combined Loss to Medicare and Medicaid: $857,695.28

       37.   Based on the Qlarant analysis, I created the following summary for

Wyoming’s top-ten drug shortages by approximate overall dollar loss to federal

health care programs.




1
  Qlarant provided an initial invoice review summary for Wyoming on January 30,
2020. That summary included an analysis of the top 60% of medications that
Wyoming had billed to Medicare and Medicaid. Qlarant’s updated invoice review
from January 2021, shown above, includes an analysis of 100% of the medications
that Wyoming billed to Medicare and Medicaid.
                                        13
  Case 2:21-mc-50905-GAD ECF No. 1, PageID.15 Filed 06/23/21 Page 15 of 36




                   PDE Description             Shortage Total
                   Latuda Tab 40MG             $29,515.50
                   Renvela Tab 800MG           $23,316.70
                   Saphris Sub 5MG             $22,290.60
                   Spiriva Cap Handihlr        $20,624.10
                   Advair Disku Aer 250/50     $20,178.00
                   Lidocain OIN 5%             $18,204.29
                   Aripirazole Tab 5MG         $17,400.30
                   Novolog Inj Flexpen         $16,823.58
                   Ventolin HFA AER            $16,366.61
                   Lantus Inj 100/ML           $14,766.80

      38.    In sum, Qlarant concluded that Wyoming’s inventory of prescription

drugs was not sufficient to support its claim submissions to Medicare and Medicaid

for at least 658 of the 2,224 drugs selected for the analysis. Based upon the shortage

detected, Qlarant concluded that Medicare and Medicaid paid Wyoming

approximately $857,695.28 for medications that Wyoming did not have sufficient

inventory to dispense. The shortage drugs that caused the highest dollar loss were

Latuda 40 MG tablets, Renvela 800 MG tablets, and Saphris Sub 5 MG.

                 Billing for Deceased Beneficiaries at Wyoming

      39.    I conducted a review of the Medicare Part D claims data and Medicaid

claims data for Wyoming, which revealed that Wyoming billed for medication

purportedly dispensed to beneficiaries after they were deceased. Between

approximately October 2015 and August 2019, Wyoming submitted claims for nine

dates of service on behalf of 4 Medicare beneficiaries for medications purportedly

                                         14
  Case 2:21-mc-50905-GAD ECF No. 1, PageID.16 Filed 06/23/21 Page 16 of 36




dispensed to beneficiaries after their dates of death. Wyoming was reimbursed

approximately $1634.02 for 27 drugs that were billed to Medicare after the

beneficiary date of death. Of these 27 drugs, 13 were billed after the beneficiary date

of death in 2019.

       40.    Between approximately July 2015 and March 2016, Wyoming

submitted claims for nine dates of service on behalf of four Medicaid beneficiaries

for medications purportedly dispensed to beneficiaries after their dates of death. 22

drugs were billed to Medicaid after the beneficiary date of death, for which

Wyoming was reimbursed approximately $3,116.17.

                         Wyoming Beneficiary Interviews

                            C.B. (Medicare Beneficiary)

       41.    I interviewed C.B., a Medicare beneficiary who used Wyoming as

his/her pharmacy from approximately January 2018 to May 2019. I reviewed with

C.B. Wyoming’s Medicare claims as they pertained to C.B., specifically with regard

to fifteen Tudorza inhalers that were billed from January 2018 to May 2019. He

received his/her prescriptions at the Subject Premises.

       42.    C.B. stated s/he used Ventolin, Proair, and Advair inhalers. C.J. stated

s/he received a Tudorza inhaler only one or two times from Wyoming, and stopped

receiving them from Wyoming because s/he did not like the taste in his/her mouth

after using it.


                                          15
  Case 2:21-mc-50905-GAD ECF No. 1, PageID.17 Filed 06/23/21 Page 17 of 36




      43.   C.B. stated s/he did not receive a Tudorza inhaler fifteen times as billed

to Medicare on behalf of Wyoming.

                              P.S. (Medicaid Beneficiary)

      44.   I interviewed P.S., a Medicaid beneficiary who used Wyoming two to

three times beginning in approximately September 2015. P.S. had previously filled

out an MDHHS-OIG survey as part of the 2017 audit (see ¶ 28-29, supra). I reviewed

with P.S. Wyoming’s Medicaid claims as they pertained to P.S. P.S. stated s/he

never received several of the medications billed by Wyoming from September 2015

– July 2017, including Aripiprazole, Strattera, Oxymorphone, Lidocaine, or the

inhalers (Ventolin and Dulera).

      45.   In particular, Medicaid was billed on at least 19 occasions for

Aripiprazole, Strattera, Oxymorphone, Lidocaine and the inhalers, between July 21,

2016 and July 24, 2017.

                          L.G. (Medicaid Beneficiary)

      46.   I interviewed L.G., a Medicaid beneficiary who did not specifically

recall using Wyoming but said s/he might have used the pharmacy in 2016. L.G.

had previously filled out an MDHHS-OIG survey as part of the 2017 audit (see ¶ 28-

29, supra). I reviewed with L.G. Wyoming’s Medicaid claims as they pertained to

L.G. L.G. stated s/he never received the Saphris, Metformin, or Combivent, from

Wyoming, even though these drugs were billed to Medicaid by Wyoming.


                                         16
  Case 2:21-mc-50905-GAD ECF No. 1, PageID.18 Filed 06/23/21 Page 18 of 36




      47.    Between August 5, 2016, and November 3, 2016, Medicaid was billed

for Saphris, Metformin, of Combivent dispensed to L.G., on at least 12 occasions.

      48.    L.G. also did not recognize the name of the prescribing physician who

purportedly prescribed the medication billed to Medicaid by Wyoming.

                           Medicare Reimbursements

      49.    Records obtained from PBMs Express Scripts and Optum included

copies of negotiated checks issued by the PBMs to Wyoming constituting

Medicare reimbursements. The checks date back to at least October 2014 and show

that Medicare reimbursements were deposited into at least the following bank

account:

             a.     Citizens Bank Account No. X6438;

             b.     Citizens Bank Account No. X6913.

      50.    Records obtained via grand jury subpoena from Citizens Bank

(formerly Charter One Bank) show that Berri opened Bank Account Nos. X6438

and X6913, is a signatory on the accounts, and listed himself as the “individual

owner” of Wyoming.

      51.    The account statements for both Citizens Bank Accounts were mailed

to the address for the Subject Premises.

      52.    Grand jury records from Citizens Bank Account Nos. X6438 and

X6913 also show that the accounts were used to purchase drugs from wholesalers,


                                           17
  Case 2:21-mc-50905-GAD ECF No. 1, PageID.19 Filed 06/23/21 Page 19 of 36




including McKesson. Between October 2014 and February 2019 over $6.5 million

from the two accounts was used to purchase drugs from McKesson.

            Evidence of Wyoming Records Located at Subject Premises

      53.     In November 2016 Berri certified to Express Scripts that he maintained

electronic patient profiles.

      54.     A June 2015 OptumRx Compliance Audit at the Subject Premises

identified prescription records, prescription labels, prescriptions, delivery signature

logs, a safe, and medication stocked on shelves at Subject Premises.

      55.     In an April 2018 Participating Pharmacy Medicare Part D Certification

Berri attested to his knowledge and compliance with Medicare fraud, waste, and

abuse laws and regulations on behalf of Wyoming, located at the Subject Premises.

      56.     On May 23, 2019, a Pharmacy Renewal application was filed on behalf

of Wyoming with LARA, listing the Subject Premises as the address for the

pharmacy.

      57.     On February 4, 2020, a corporate annual statement was filed on behalf

of Wyoming with LARA, listing the Subject Premises as the address for the

pharmacy.

      58.     Based on the above documentation, events, and interviews, there is

probable cause that Wyoming’s records are located at the Subject Premises.




                                          18
  Case 2:21-mc-50905-GAD ECF No. 1, PageID.20 Filed 06/23/21 Page 20 of 36




              Request to Seize Computers and Computer Records

      59.    It has been your Affiant’s experience and training that, generally,

business offices rely upon computers to create and store data, including Medicare

and Medicaid billing data, and that Medicare and Medicaid claims are submitted

electronically via computers. It is likely that the providers’ insurance billing and

patient records, documents, and materials will be found stored on computers in

their respective offices.

      60.    Upon securing the premises, law enforcement personnel trained in

searching and seizing computer data (computer personnel) will access any

computer equipment and storage devices to determine whether these items can be

searched on-site in a reasonable amount of time and without jeopardizing the

ability to preserve data. If computer personnel determine that these items cannot be

searched on-site in a reasonable amount of time and without jeopardizing the

ability to preserve data, the agents will seize the computer equipment and storage

devices for the purposes of conducting an off-site search, consistent with Federal

Rule of Criminal Procedure 41(e)(2)(B).

      61.    If the computer personnel determine that the data reviewed does not

fall within any of the items to be seized pursuant to this warrant or is not otherwise

legally seized, the government will return these items within a reasonable period of




                                          19
  Case 2:21-mc-50905-GAD ECF No. 1, PageID.21 Filed 06/23/21 Page 21 of 36




time from the date of seizure unless further authorization is obtained from the

court.

         62.   Authority is sought to search any computer related equipment capable

of creating and/or storing information in electronic or magnetic form for the items

listed in Attachment B. “Computer related equipment” refers to:

         • Computer hardware, consisting of all equipment that can collect,
           analyze, create, display, convert, store, conceal, or transmit electronic,
           magnetic, optical, or similar computer impulses or data. Hardware
           includes, but is not limited to, any data-processing devices (such as
           central processing units, memory typewriters, self-contained “laptop” or
           “notebook” computers, “palm pilots” or personal data assistants, “tablet”
           computing devices, smartphones, iPods or other similar media devices,
           memory facsimile machines, and “schedulers”); internal and peripheral
           storage devices (such as fixed disks, external hard drives, floppy disk
           drives and diskettes, USB storage devices, optical storage devices,
           transistor-like binary devices, read/write CD and DVD devices, and any
           and all storage devices); peripheral input/output devices (such as
           keyboards, printers, scanners, video display monitors, mouse devices);
           and related communications devices (such as modems, cables and
           connections, recording equipment, RAM or ROM units); as well as
           any devices, mechanisms, or parts that can be used to restrict access to
           computer hardware (such as physical keys and locks);

         • Computer software, that is, digital information that can be interpreted
           by a computer and any of its related components to direct the way
           they work. Software is stored in electronic, magnetic, optical, or other
           digital form. It commonly includes programs to run operating systems,
           applications (like word processing, networking, graphics, accounting,
           presentations or spreadsheet programs), utilities, compilers, interpreters,
           and communications programs;

         • Computer passwords and other data security devices, that is, a string of
           alphanumeric characters designed to restrict access to or hide computer
           software, documentation, or data. Data security devices may consist of
           hardware, software, or other programmable code. A password usually
                                            20
  Case 2:21-mc-50905-GAD ECF No. 1, PageID.22 Filed 06/23/21 Page 22 of 36




            operates as a sort of digital key to “unlock” particular storage data
            security devices. Data security hardware may include encryption devices,
            chips, and circuit boards. Data security software or digital code may
            include programming code that creates “test” keys or “hot” keys, which
            perform certain pre-set security functions when touched. Data security
            software or code may also encrypt, compress, hide, destroy or “booby-
            trap” protected data to make it inaccessible or unusable, as well as
            reverse the process to restore it;

      • Related communication devices, such as modems, facsimile machines,
        telephone equipment with built-in memory devices, and answering
        machines, together with system documentation, operating logs and
        documentation, software and instruction manuals.

      63.      If occupants of the premises are unwilling to cooperate with the

agent(s) regarding the operation of an on-site computer system(s), and/or it appears

that there is/are data security devices involved, or the computer system(s) utilizes

unusual or proprietary equipment, the computer system may be seized, along with

the proprietary equipment.

      64.      Based on the foregoing, and consistent with Rule 41(e) (2) (B), when

persons executing the warrant conclude that it would be impractical to review the

media on-site, authority is sought to seize or image storage media that reasonably

appear to contain some or all of the evidence described in the warrant, thus

permitting its later examination consistent with the warrant. The examination may

require techniques, including but not limited to computer assisted scans of the

entire medium, that might expose many parts of a hard drive to human inspection

in order to determine whether it is evidence described by the warrant.


                                           21
  Case 2:21-mc-50905-GAD ECF No. 1, PageID.23 Filed 06/23/21 Page 23 of 36




                                  CONCLUSION

      65.    Based on the foregoing, there is probable cause to believe, and I do

believe, that the Subject Premises will contain the items set forth in Attachment B,

which constitute evidence, fruits of crime, contraband, and/or instrumentalities of

the violations of Title 18, United States Code, Section 1347 (Health Care Fraud),

Title 18, United States Code, Section 1343 (Wire Fraud), and Title 18, United States

Code, Section 1349 (Conspiracy to Commit Health Care Fraud and Wire Fraud).

                           REQUEST FOR SEALING

      66.    It is respectfully requested that this Court issue an order sealing, until

further order of the Court, all papers submitted in support of this application,

including the application and search warrant. I believe that sealing this document is

necessary because the items and information to be seized are relevant to an ongoing

investigation into the fraud scheme described herein. Premature disclosure of the

contents of this affidavit and related documents may have a significant and negative

impact on the continuing investigation and may severely jeopardize its effectiveness.




                                          22
  Case 2:21-mc-50905-GAD ECF No. 1, PageID.24 Filed 06/23/21 Page 24 of 36




Sworn to before me and signed in my
presence and/or by reliable electronic means.


_____________________________
Hon. Elizabeth A. Stafford
United States Magistrate Judge


Dated:   June 23, 2021




                                        23
  Case 2:21-mc-50905-GAD ECF No. 1, PageID.25 Filed 06/23/21 Page 25 of 36




           ATTACHMENT A – PREMISES TO BE SEARCHED

      Premises to be searched are:

                                Subject Premises

      Subject Premises, depicted below, is located at 18200 Wyoming St., Detroit,

MI 48221, and all buildings, structures, and appurtenances thereof. This address is

located in a mixed commercial/residential area surrounded by other buildings and

lots. The building is composed of red brick and stucco-type building material. A

sign on the front of the pharmacy reads, “Wyoming Discount” and “HealthMart

Pharmacy.” The numbers “18200” appear over the door to the main entrance to the

pharmacy. This premises is located near the intersection of Wyoming St. and Curtis

St. on the east side of Wyoming St.




                                        24
Case 2:21-mc-50905-GAD ECF No. 1, PageID.26 Filed 06/23/21 Page 26 of 36




                                   25
     Case 2:21-mc-50905-GAD ECF No. 1, PageID.27 Filed 06/23/21 Page 27 of 36




                                  ATTACHMENT B

I.     ITEMS TO BE SEIZED

The items to be seized are evidence, contraband, fruits, or instrumentalities of

violations of Title 18, United States Code, Section 1347 (Health Care Fraud), Title

18, United States Code, Section 1343 (Wire Fraud), and Title 18, United States

Code, Section 1349 (Conspiracy to Commit Health Care Fraud and Wire Fraud)

specifically including from October 2014 to May 2019:

1.      All records related in any way to patients of Wyoming Discount Pharmacy

        LLC, including, without limitation, the following type of records: patient

        charts, files, records, insurance cards, licenses, identification cards, treatment

        cards, prescription records, patient ledger cards, patient complaints, patient

        sign-in sheets, appointment books, telephone logs, physician notes, nursing

        notes, medical assistant notes, original patient or referral source listings.

2.      All documents constituting, concerning, or relating to bills, invoices and

        claims for payment or reimbursement for services billed to insurance

        companies, including Medicare, for any patients.

3.      All financial and tax-related books, records and documents related in any way

        to the above Youssef “Joe” Berri and/or Wyoming Discount Pharmacy, LLC,

        including, without limitation:



                                            26
Case 2:21-mc-50905-GAD ECF No. 1, PageID.28 Filed 06/23/21 Page 28 of 36




   a)    Bank accounts, money market accounts, checking accounts, equity line

         of credit, investment accounts, stock fund accounts, bonds or bond

         funds; including deposits and disbursements, canceled checks or drafts,

         electronic transfers, ledgers, loan statements, and loan agreements;

   b)    Credit/Automatic Teller Machine/Debit card accounts;

   c)    All corporate, business, and personal tax returns, including, without

         limitation, any quarterly employment tax returns, withholding records,

         W-2s, and any Internal Revenue Service Form 1099s;

   d)    All loan and credit information, including, without limitation, any

         letters of credit, revolving credit arrangements, loans, loan applications,

         financing arrangements, factoring arrangements, promissory notes,

         leases, or any other documents concerning sources of borrowed funds,

         including any applications;

   e)    All information relating to the purchase, titling and insurance of

         vehicles, real estate and other assets, including safe deposit boxes and

         keys;

   f)    All financial statements, accounts payable/receivable, and credit

         reports.




                                       27
     Case 2:21-mc-50905-GAD ECF No. 1, PageID.29 Filed 06/23/21 Page 29 of 36




4.      All records and other items relating to the ordering, maintenance, or

        dispensing of all medications, including controlled substances in Schedules

        II, III, IV, and/or V.

5.      Documentation of all patient appointments or scheduling and patient sign-in

        sheets.

6.      All documents consisting, concerning or relating to all current and former

        employees, including, without limitation, personnel files, employee rosters,

        names, addresses, telephone numbers, email addresses, time cards or similar

        records, expense reports, training information, certification verification,

        salary and compensation information, disciplinary records, licensure records,

        job applications, job descriptions, employment agreements and W-2 forms.

7.      All documents constituting, concerning or relating to work and personal

        diaries, calendars, logs, appointment books, and schedules.

8.      All invoices and supporting documentation evidencing monies owed to or

        received from Youssef “Joe” Berri and/or Wyoming Discount Pharmacy,

        LLC.

9.      All contracts, billing agreements, professional services agreements, or any

        other contracts between Youssef “Joe” Berri and/or Wyoming Discount

        Pharmacy, LLC, and any other individual, company, physician or billing

        company.


                                          28
  Case 2:21-mc-50905-GAD ECF No. 1, PageID.30 Filed 06/23/21 Page 30 of 36




10.   All Medicare handbooks, manuals, instruction materials, newsletters or other

      Medicare publications.

11.   Records of control over other areas such as storage units where financial,

      medical or other billing records may be maintained.

12.   Records of control of the premises and things described, namely, utility bills,

      telephone bills, rent or lease records pertaining to or evidencing ownership or

      control of the premises to be searched.

13.   Organizational or corporate papers filed with the appropriate state agencies

      and any amendments thereto, including, without limitation, articles of

      incorporation, by-laws and annual reports.

14.   All correspondence, including memoranda, letters, and electronic mailings

      (emails) concerning any of the records described in the previous paragraphs.

15.   Records related to assets or items of significant value reasonably believed to

      be proceeds of the illegal activity described in the affidavit for this search

      warrant.

16.   All retrievable information such as recorded telephone messages, and other

      electronically stored information and computer hardware, including, without

      limitation, computers, laptops, hard drives, servers, floppy discs, compact

      discs or other data storage discs or tapes, thumb or flash drives. Any electronic

      storage media, including, without limitation, cellular telephones, pagers,


                                          29
  Case 2:21-mc-50905-GAD ECF No. 1, PageID.31 Filed 06/23/21 Page 31 of 36




         electronic organizers, and PDAs, may be held for such reasonable time as

         necessary to determine whether it contains data within the ambit of this

         warrant. Where data is found on a personal computer storage drive file, the

         agents executing this search warrant are authorized to seize, where necessary,

         the   computer    system’s    input/output   or   “I/O”   devices,    software,

         documentation, and data security devices. When the computer analyst

         determines that these items are no longer necessary to retrieve and preserve

         that data evidence, they will be returned within a reasonable time.

17.      Instructions, memoranda, passwords, and other information relating to, or

         required to facilitate the operation of any computer equipment which contains

         any of the aforesaid information.

18.      Regarding records and information pertaining to the above stated offense

         which may be stored in digital form, law enforcement personnel executing

         this search warrant will employ the following procedure in searching for data

         capable of being read, stored or interpreted by a computer:

      a. Upon securing the premises, law enforcement personnel trained in searching

         and seizing computer data (the “computer personnel”) will make an initial

         review of any computer equipment and storage devices to determine whether

         or not these items can be searched on-site in a reasonable amount of time and

         without jeopardizing the ability to preserve the data.


                                             30
Case 2:21-mc-50905-GAD ECF No. 1, PageID.32 Filed 06/23/21 Page 32 of 36




b. If the computer equipment and storage devices cannot be searched on-site in

   a reasonable amount of time and without jeopardizing the preservation of the

   data, then the computer personnel will determine whether it is practical to

   copy/image the data.

c. If the computer personnel determine it is not practical to perform on-site

   searching, copying or imaging (due to time, technical or other considerations),

   then the computer equipment and storage devices will be seized and

   transported to an appropriate law enforcement laboratory for review. The

   computer equipment and storage devices will be reviewed by appropriately

   trained personnel in order to extract and seize any data that falls within the list

   of items to be seized set forth herein.

d. Any data storage device that is encrypted and unreadable will not be returned

   until law enforcement personnel have determined that it or its data do not

   constitute (1) an instrumentality of the offense, (2) a fruit of the criminal

   activity, (3) contraband, (4) otherwise unlawfully possessed property, or (5)

   items that fall within the list of items to be seized set forth within.

e. In searching the data, computer personnel may examine all of the data

   contained in the computer equipment and storage devices to view their precise

   contents and determine whether the data falls within the items to be seized as

   set forth herein.


                                        31
Case 2:21-mc-50905-GAD ECF No. 1, PageID.33 Filed 06/23/21 Page 33 of 36




f. If the computer personnel determine that the computer equipment and storage

   devices are no longer necessary to retrieve and preserve the data, and the items

   are not subject to seizure pursuant to Federal Rule of Criminal Procedure

   41(b), the government will return these items within a reasonable period of

   time.

g. In order to search for data pertaining to the above stated offenses that is

   capable of being read or interpreted by a computer, law enforcement personnel

   will need to seize and search the following items, subject to the procedures set

   forth above:

      i.   Any computer equipment and storage device capable of being used to

           commit or store evidence of the offenses listed above;

     ii.   Any computer equipment used to facilitate the transmission, creation,

           display, encoding or storage of data, including but not limited to word

           processing equipment, modems, docking stations, monitors, printer,

           plotters, encryption devices, and optical scanners;

    iii.   Any magnetic, electronic or optical storage device capable of storing

           data such as floppy disks, fixed hard disk drives, external hard drives

           and enclosures, network attached storage units, removable hard disk

           cartridges, tapes, laser disks, videocassettes, CD’s, DVD’s, zip disks,

           smart cards, memory sticks, memory calculators, PDA’s, USB flash


                                       32
Case 2:21-mc-50905-GAD ECF No. 1, PageID.34 Filed 06/23/21 Page 34 of 36




          drives, printers and fax machines with memory buffers, PC cards,

          electronic dialers, electronic notebooks, mobile telephones, answering

          machines and/or other media that is capable of storing magnetic coding;

    iv.   Any documentation, operating logs and reference manuals regarding

          the operation of the computer equipment, storage devices, or software;

    v.    Any applications, utility programs, compilers, interpreters, and other

          software used to facilitate direct or indirect communication with the

          computer hardware, storage devices or data to be searched;

    vi.   Any physical keys, encryption devices or similar physical items that are

          necessary to gain access to the computer equipment, storage devices or

          data; and

   vii.   Any passwords, password files, test keys, encryption codes, or other

          information necessary to access the computer equipment, storage

          devices or data.




                                      33
                  Case 2:21-mc-50905-GAD ECF No. 1, PageID.35
                                                    AUSA: Shankar Filed 06/23/21 Page
                                                                  Ramamurthy           35 of (202)
                                                                                  Telephone: 36 924-5368
AO 93 (Rev. 11/13) Search and Seizure Warrant                       Special Agent:   Michael Pemberton            Telephone: (313) 670-9117


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                  In the Matter of the Search of                           )    Case: 2:21−mc−50905
              (Briefly describe the property to be searched                )    Assigned To : Drain, Gershwin A.
               or identify the person by name and address)                 )    Assign. Date : 6/23/2021
      18200 Wyoming Street                                                 )    Description: SEALED MATTER (MAW)
      Detroit, Michigan 48221                                              )
                                                                           )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Eastern   District of           Michigan                     .
(identify the person or describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See ATTACHMENT B.




        YOU ARE COMMANDED to execute this warrant on or before July 7, 2021                         (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                                (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                       .

                                  June 23, 2021      3:14 pm
Date and time issued:
                                                                                                         Judge’s signature

City and state:        Detroit, MI                                              Hon. Elizabeth A. Stafford, U. S. Magistrate Judge
                                                                                                      Printed name and title
                  Case 2:21-mc-50905-GAD ECF No. 1, PageID.36 Filed 06/23/21 Page 36 of 36
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
